United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3171
                                     ___________

Albert J. Davis,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Francis J. Harvey, Secretary of the      *
Army,                                    * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: September 5, 2006
                                 Filed: September 12, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

        Albert Davis appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action against his employer, the Department of the
Army (DOA). Having carefully considered each of Davis’s arguments on appeal, see
Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 502 (8th Cir. 2005) (de novo
standard of review), we agree with the district court that Davis failed to establish that
the DOA’s proffered legitimate, nondiscriminatory reason for its decision not to


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
promote him--that the hiree received a higher interview score and possessed better
skills for the job--were pretextual. See Gilooly v. Mo. Dep’t of Health & Senior
Servs., 421 F.3d 734, 739 (8th Cir. 2005) (burden-shifting analysis). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-